Per Curiam.

The respondent was retained to sue for damages to his client’s automobile. He settled this claim with the insurance carrier for $85, indorsed his client’s name to the check without authorization, and converted the money to his own use. Pursuant to the respondent’s instructions, his client signed a release which he mailed to the respondent, who induced a notary public to certify to a false acknowledgment. Although he was repeatedly requested to pay over the amount due to his client, after the deduction of his fee, he failed to make this payment for a considerable period of time, and only after complaint to the Bar Association was made, but prior to the service of the written charges of misconduct.
It also appears that the respondent in 1949, instituted an action for an annulment of marriage on behalf of another client, for which he was to receive a fee of $300, $200 of which was paid on account. The complaint in the annulment action indicates, on its face, that there was no possible basis for an annulment. In espousing and bringing such groundless litigation the respondent’s conduct violated the ethics of his profession. To add to his offense, the respondent promised to return to the plaintiff in the action the sum of $100, being part of the fee that he received from her. This he has failed to do, up to the present time, because of his alleged inability to raise the money. The report of the Official Referee is confirmed. The respondent is found guilty of professional misconduct and he is ordered suspended from the practice of the law for a period of two years.
The respondent should be suspended for two years.
Cohh, J. P., Callahan", Yah Yoorhis, Shiehtag and Foster, JJ., concur.
Respondent suspended for a period of two years.